DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image forming device that forms an image on a recording medium” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H1055467 to Ichijo.
       Regarding claim 1, Ichijo discloses a display device comprising (paragraph 16; operation unit 5 is display device): 
        a display that displays a screen in a display area thereof (paragraph 16, 38-39; display screen of CRT 5b include display area for displaying screen in Fig. 7), 
      a touch panel superposed on a top of the display area (paragraph 16; touch screen panel 5a superimposed on display 5b); and
       a control device including a processor and functioning, through the processor executing a control program (paragraph 19, 24; main control unit 32 (processor/controller) executes program), as a controller that determines, based on a detection result of a gesture on the touch panel (paragraph 34-35; user touch gesture is detected in ST 11 on touch sensor panel), whether a hand of a user having made the gesture is a right hand or a left hand (paragraph 36-37; based on angle of user finger determined by arm recognition unit being larger or smaller than preset degree amount it is determined user is left hand or right hand in ST 22 or ST 24 ), and allows the display to display a first screen predetermined for gesture operation with a right hand when determining that the hand having made the gesture is the right hand (paragraph 33, 37-39; input screens predetermined for left-hand or right-hand; when user is right-hand in ST 24, right-hand screen (first screen) is displayed in ST 28), or allows the display to display a second screen predetermined for gesture operation with a left hand when determining that the hand having made the gesture is the left hand (paragraph 33, 37-39; input screens predetermined for left-hand or right-hand; when user is left-hand in ST 22, left-hand screen (second screen) is displayed in ST 26 for gesture using left hand). 



       Regarding claim 6, Ichijo discloses the display device according to claim 1, wherein the controller allows the display to display as the first screen a screen where a predetermined soft key is disposed closer to a right end of the display area, or display as the second screen a screen where the predetermined soft key is disposed closer to a left end of the display area (paragraph 33, 37-39; input screens predetermined for left-hand or right-hand; when user is right-hand in ST 24, right-hand screen (first screen) is displayed in ST 28; softkeys 70a (predetermined soft key) is displayed near the right end of display in right hand screen;  paragraph 33, 37-39; input screens predetermined for left-hand or right-hand; when user is left-hand in ST 22, left-hand screen (second screen) is displayed in ST 26 for gesture using left hand; softkeys 60a (predetermined soft key) is displayed near the left end of display in left hand screen). 



       Regarding claim 7, Ichijo discloses an image forming apparatus comprising: the display device according to claim 1; and an image forming device that forms an image (limitation interpreted under 35 U.S.C. 112(f) as the printer) on a recording medium (paragraph 19-21; printer 22 printing on receipt sheet). 








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H1055467 to Ichijo in view of JP 2015219724 to Nakajima.
       Regarding claim 2, Ichijo does not disclose the display device according to claim 1, wherein when a detection area of a touch gesture on the touch panel is elliptic, the controller calculates an angle formed by a predetermined reference axis extending in a vertical direction of the display area and a major axis of the detection area, when the angle is a counterclockwise angle, the controller determines the hand having made the gesture to be the right hand, and when the angle is a clockwise angle, the controller determines the hand having made the gesture to be the left hand.  
        Nakajima discloses wherein when a detection area of a touch gesture on the touch panel is elliptic (paragraph 37-39, 76-77; approximation unit 604 identifies ellipse contact area by touch gesture such as swipe), the controller calculates an angle formed by a predetermined reference axis extending in a vertical direction of the display area and a major axis of the detection area (paragraph 41-43; Y axis in vertical direction as reference axis of display; straight line stl (major axis of detection area) going through touch area; paragraph 64-66; inclination θ is determined between the two axis), when the angle is a counterclockwise angle, the controller determines the hand having made the gesture to be the right hand (paragraph 66-68; when θ is less than zero (counterclockwise) then user hand is right hand), and when the angle is a clockwise angle, the controller determines the hand having made the gesture to be the left hand (paragraph 66-68; when θ is greater than zero (clockwise) then user hand is left hand).  
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ichijo as taught by Nakajima to provide determination of ellipse touch position for determining user handedness.
        The motivation to combine the references is to provide angle determination of user hand that can be used to determine handedness of user based on detection of elliptical touch area of the user finger and lines that run through the ellipse which reduces erroneous touch positions (paragraph 42-45, 63).











Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H1055467 to Ichijo in view of JP 2018181097 to Furuya.
       Regarding claim 3, Ichijo does not disclose the display device according to claim 1, wherein when an ending point of a swipe gesture on the touch panel is located rightward of a starting point of the swipe gesture in the display area, the controller determines the hand having made the gesture to be the right hand, and when the ending point of the swipe gesture is located leftward of the starting point of the swipe gesture in the display area, the controller determines the hand having made the gesture to be the left hand. 
      Furuya discloses wherein when an ending point of a swipe gesture on the touch panel is located rightward of a starting point of the swipe gesture in the display area, the controller determines the hand having made the gesture to be the right hand (paragraph 47-49, 53-55; swipe gesture D31 ends rightward location from where D31 started; when D31 (first operation) is determined than user is determined right-handed), and when the ending point of the swipe gesture is located leftward of the starting point of the swipe gesture in the display area, the controller determines the hand having made the gesture to be the left hand (paragraph 46-49, 51-55; swipe gesture D41 ends leftward location from where D41 started; when D41 (second operation) is determined than user is determined left-handed).  

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ichijo as taught by Furuya to provide user handedness determination based on gesture direction.
        The motivation to combine the references is to provide accurate determination of handedness using plurality of operation results and determining based on frequency of user operation (paragraph 43-44, 87-88).

      
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H1055467 to Ichijo in view of JP 2011081646 to Morita.
       Regarding claim 4, Ichijo does not disclose the display device according to claim 1, wherein when the controller fails to identify the hand having made the gesture and accepts an instruction to select the right hand as the hand having made the gesture through the touch panel, the controller allows the display to display the first screen, and when the controller fails to identify the hand having made the gesture and accepts an instruction to select the left hand as the hand having made the gesture through the touch panel, the controller allows the display to display the second screen.
        Morita discloses wherein when the controller fails to identify the hand having made the gesture and accepts an instruction to select the right hand as the hand having made the gesture through the touch panel, the controller allows the display to display the first screen (paragraph 26-28, 40; user provides touch gesture using stylus pen; user dominant hand cannot be determined, user can select right-handed or left-handed option; when user selects right-hand, a UI screen set for right hand is displayed as first screen in Fig. 9a), and when the controller fails to identify the hand having made the gesture and accepts an instruction to select the left hand as the hand having made the gesture through the touch panel, the controller allows the display to display the second screen (paragraph 27-28, 40; user dominant hand cannot be determined, user can select right-handed or left-handed option; when user selects left-hand, a UI screen set for left hand is displayed as second screen in Fig. 9b).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ichijo as taught by Morita to provide user selection of handedness when failing to determine automatically.
        The motivation to combine the references is to prevent incorrect determination of handedness when failing to automatically determine user handedness by letting the user determine themselves on the screen such that incorrect determination by the device is prevented when it is difficult to determine handedness (paragraph 26-28, 40).






Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H1055467 to Ichijo in view of US 20160162149 to Lee.
       Regarding claim 5, Ichijo discloses the display device according to claim 1, the controller allows the display to display the first screen and additionally display a message asking whether to select the left hand as the hand having made the gesture and when the controller accepts through the touch panel an instruction to select the left hand as the hand having made the gesture the controller allows the display to switch from the first screen to the second screen (paragraph 39-40; right hand screen (first screen) displayed with message inside button 71a for changing to left-hand screen; when user selects button 71a to change to left screen, the left screen (second screen) is displayed).
However Ichijo does not disclose wherein when the controller fails to identify the hand having made the gesture, the controller allows the display to display the first screen, and when the controller accepts an instruction to select the left hand as the hand having made the gesture, the controller allows the display to switch from the first screen to the second screen. 
       Lee discloses wherein when the controller fails to identify the hand having made the gesture, the controller allows the display to display the first screen, and when the controller accepts an instruction to select the left hand as the hand having made the gesture, the controller allows the display to switch from the first screen to the second screen (paragraph 25-31; in step 230 when left or right hand fails to be determined as making slide gesture, the default screen of right hand as chosen by preference (first screen) is displayed; if user change the default screen to left hand screen then when left or right hand cannot be determined, the default screen displayed is switched from right-hand screen to left hand screen ).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ichijo as taught by Lee to provide user option to set screen for handedness determination.
        The motivation to combine the references is to allow user option to change the default screen to be displayed when it is difficult or unable to determine user handedness automatically based on detected information (paragraph 26-29).






Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180054534 to Zhang.
US 20110018827 to Wang.




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

12/2/2022